Conviction is for theft of cattle, punishment assessed at ten years' confinement in the penitentiary.
The record is before the court without a statement of facts or bills of exception. Nothing of a procedural nature is presented for review. However, it appears that the court overlooked giving effect to the indeterminate sentence law as provided by Art. 775 Cow. C. P. The sentence is amended to direct that the punishment be confinement in the penitentiary for not less than two nor more than ten years.
As thus amended the judgment is affirmed.
                ON STATE'S MOTION FOR REHEARING.